Case 1:19-cr-00254-ALC Document 25 Filed 06/12/19 Page 1of1

USDC SDNY

DOCUMENT ELECT
FILED RONICALLY

CNITED STATES DISTRICT COURT DOC#:
DATE FILED: 642 9

SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
19 cr 00254 (ALC)
-against-
ORDER FOR ADMISSION
REGINALD FOLWER
PRO HAC VICE
Defendant.

 

The motion of Marc M. Johnson, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of
Missouri; and that his contact information is as follows (please print):

Applicant’s Name: Mare M. Johnson

Firm Name: Rosenblum, Schwartz, & Fry

Address: 120 S. Central Ave., Ste. 130,

City/State/Zip: Clayton, Missouri 63105

Telephone/Fax: _314-862-4332/314-862-8050
Applicant haying requested admission Pro Hac Vice to appear for all purposes as counsel for
Reginald Fowler in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.

x the Rules governing discipline of attorneys.

J Cea

United States District jdm Judge

All attorney's appearing before this Court, includi

   

Dated: lo A\L- \4

 

 
